REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The 103 (a) rejection of claims 1, 4, 49, 53, 55, 56, 65, 70-71, 73 and 76- 81 as being unpatentable over Paek (PgPub US20110027239A1, Published 2/3/2011), Advani et al. (Holland-Frei Cancer Medicine. 6th edition. Hamilton (ON): BC Decker; 2003), Lamfers et al. (Cancer Lett. 2009 Feb 8; 274(1):78-87.), Palese et al. (PgPub US20140271677A1, Filed 3/12/2014), Hamid et al. (Journal of Clinical Oncology 2013; 31(15):9010-9010.) and Lombardo et al. (Tissue Eng. Part A. 2009 Jul; 15(7):1579-89.) is withdrawn in view of Applicant’s persuasive arguments. Particularly, Examiner is persuaded by arguments that Paek does not teach a lytic vaccinia virus that kills tumor cells, as required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632